Title: To George Washington from Francis Mentges, 21 April 1789
From: Mentges, Francis
To: Washington, George



Sir
Philadelphia the 21 April 1789

May I without blame or without cause of Offence entreat your Excellencys Attention in a moment of Leisure to the situation of One of your Old Officers, who has a strong Disposition to serve his Country, but who has hitherto from Various causes failed in his endeavours to Obtain a permanent Appointment, with the highest Esteem I have the Honor to be Your Excellencys Most Ob. humble Servt

F. Mentges

